IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


THE CIRILLO FAMILY TRUST,    )
                             )
       Plaintiff,            )
                             )
    v.                       )             C.A. No. 10116-CB
                             )
ARAM MOEZINIA, LEWIS TEPPER, )
MARK WALTER, and DAVA        )
PHARMACEUTICALS, INC.,       )
                             )
        Defendants.          )

                      MEMORANDUM OPINION

                       Date Submitted: April 3, 2018
                       Date Decided: July 11, 2018


David A. Jenkins, Neal C. Belgam, and Clarissa R. Chenoweth of SMITH,
KATZENSTEIN & JENKINS LLP, Wilmington, Delaware; Attorneys for Plaintiff.


A. Thompson Bayliss, Adam K. Schulman, and E. Wade Houston of ABRAMS &
BAYLISS, LLP, Wilmington, Delaware; Richard W. Reinthaler of WINSTON &
STRAWN, LLP, New York, New York; Attorneys for Defendants.


BOUCHARD, C.
      This action arises out of the acquisition of defendant DAVA Pharmaceuticals,

Inc. by an affiliate of Endo Pharmaceuticals, Inc. in August 2014. Before the merger,

DAVA was a closely-held corporation with thirty-one stockholders.

      To expedite consummation of the merger, DAVA’s longtime outside legal

counsel suggested that it obtain stockholder approval of the merger by written

consent under Section 228 of the Delaware General Corporation Law. DAVA

pursued this route. It quickly obtained written consents from its nine largest

stockholders that collectively held over 95% of the Company’s common shares, each

of whom also signed the merger agreement. Shortly thereafter, DAVA obtained

written consents from all of its other stockholders except the plaintiff in this case,

The Cirillo Family Trust, which held approximately 0.27% of DAVA’s shares as of

the date of the merger.

      When it became apparent that the Trust would not provide a written consent

approving the merger, DAVA sent the Trust a notice stating that the merger had been

approved by a majority of DAVA’s stockholders and providing information about

how to seek appraisal of its shares. The notice contained two undisputed legal

deficiencies. First, the statement in the notice that DAVA had obtained stockholder

approval of the merger technically was inaccurate because the written consents of

the nine largest stockholders were not dated properly, rendering them invalid under

Section 228 as it was written at the time. Second, the notice did not contain legally
required information that would allow a stockholder to make an informed decision

whether to pursue appraisal.

      In September 2014, one month after the merger closed, the Trust filed suit.

As amended, the Trust’s complaint asserts two claims. Count I seeks rescissory

damages against DAVA and its directors because of defects concerning the dating

of certain written consents. Count II asserts that DAVA’s directors breached their

fiduciary duties because the notice failed to include information material to a

stockholder’s determination whether to accept the merger consideration or to seek

appraisal of its shares. DAVA asserts a counterclaim asking the court to validate

and declare effective certain written consents, under Section 205 of the Delaware

General Corporation Law, to remove any question that the merger obtained the

requisite stockholder approval.

      Before the court are two motions: defendants’ motion for summary judgment

dismissing the amended complaint in its entirety and granting judgment in DAVA’s

favor on its counterclaim, and the Trust’s motion to amend its complaint for a second

time. For the reasons explained below, defendants’ motion for summary judgment

will be granted because (i) stockholder approval of the merger will be validated

under 8 Del. C. § 205, and (ii) the undisputed factual record shows that DAVA’s

directors reasonably relied, in good faith, on the advice of outside legal counsel with

respect to the preparation of the notice even though, unbeknownst to the directors,

                                          2
that advice was seriously flawed. For essentially the same reasons warranting entry

of summary judgment in defendants’ favor, the Trust’s motion to amend will be

denied except in one limited respect.

I.       BACKGROUND
         The facts recited herein are based on facts pled in the Verified Amended Class

Action Complaint (the “Amended Complaint”)1 that are not in dispute, as well as

documents, deposition testimony, and affidavits submitted by the parties in

connection with defendants’ motion for summary judgment.

         A.    Parties and Relevant Non-Parties
         DAVA Pharmaceuticals, Inc. (“DAVA” or the “Company”) was a generic

pharmaceutical manufacturer headquartered in New Jersey and incorporated in

Delaware.2       In August 2014, DAVA merged with an affiliate of Endo

Pharmaceuticals, Inc. (“Endo”), which resulted in the Endo affiliate acquiring all of

the outstanding shares of DAVA’s stock (the “Merger”).3 Before the Merger,

DAVA was a closely-held corporation with thirty-one stockholders.4 Since the




1
    Dkt. 22.
2
    Am. Answer ¶¶ 3, 6 (Dkt. 88).
3
    Am. Answer ¶ 7.
4
 Am. Answer ¶ 8; Transmittal Aff. of Adam K. Schulman in Supp. of Opening Br. in Supp.
of Defs.’ Renewed Mot. for Summ. J. (“Schulman Aff.”) Ex. 16 (Dkts. 125-27).
                                            3
Merger, DAVA has been operated as a wholly-owned, indirect subsidiary of Endo

called DAVA Pharmaceuticals LLC.5

         Plaintiff The Cirillo Family Trust (the “Trust”) is a former stockholder of

DAVA that allegedly held 1,626 shares, or 0.27%, of the Company’s common stock

as of the Merger.6 Non-party Anthony Cirillo is the trustee of the Trust.

         Defendants Aram Moezinia, Lewis Tepper, and Mark Walter (the “Director

Defendants”) were the three members of DAVA’s board of directors at the time of

the Merger.7 Moezinia was one of the founders of DAVA, served as an officer and

director of the Company from its inception until the Merger, and was the Company’s

President at the time of the Merger.8 Tepper served as the Company’s General

Counsel from its inception until the Merger and became a director in 2013.9 Walter

is the Chief Executive Officer of Guggenheim Capital Company, LLC, which was

an original investor in DAVA.10 Walter did not attend all of the Company’s board




5
    Am. Answer ¶ 7; Dkt. 172 at 5 n.6.
6
    Am. Compl. ¶ 2.
7
    Am. Answer ¶ 3.
8
 Schulman Aff. Ex. 23 (Moezinia Dep.) at 34, 41; Aff. of Aram Moezinia in Supp. of
Defs.’ Renewed Mot. for Summ. J. (“Moezinia Aff.”) ¶¶ 1-2 (Dkt. 125).
9
 Schulman Aff. Ex. 25 (Tepper Dep.) at 12-13; Aff. of Lewis M. Tepper in Supp. of Defs.’
Renewed Mot. for Summ. J. (“Tepper Aff.”) ¶¶ 1-2 (Dkt. 125).
10
     Schulman Aff. Ex. 23 (Moezinia Dep.) at 35; Ex. 24 (Walter Dep.) at 23.
                                             4
meetings when he was a director and allowed a fellow Guggenheim executive, John

Griffin, to act as his proxy at certain board meetings.11

         B.     Events Preceding DAVA’s Exploration of Strategic Options in 2013
         DAVA was founded in 2004.12 On February 3, 2006, DAVA obtained a loan

from Wachovia Bank, National Association.13 DAVA defaulted on the Wachovia

loan when it came due in 2007 or 2008,14 but Wachovia worked with DAVA for a

period of time to continue to carry the loan.15

         In early 2012, when Wachovia began to get “antsy” about carrying its loan to

DAVA further, DAVA’s-then directors approached some of their contacts about

taking it over.16 In late December 2012, an entity called HLAM5 Pharma Investors

LLC purchased the Wachovia loan for $22.5 million, a discount to its outstanding

balance of approximately $49.3 million (the “Debt Purchase”).17 Soon after the Debt




11
     Id. Ex. 24 (Walter Dep.) at 15.
12
     Tepper Aff. ¶ 2.
 Transmittal Aff. of David A. Jenkins to Pl.’s Answering Br. in Opp’n to Defs.’ Renewed
13

Mot. for Summ. J. (“Jenkins Aff.”) Ex. 4 at DAVA037538 (Dkts. 137-38).
14
     Schulman Aff. Ex. 25 (Tepper Dep.) at 35-36.
15
     Id. Ex. 25 (Tepper Dep.) at 36-37.
16
     Id. Ex. 23 (Moezinia Dep.) at 53-54.
17
     Jenkins Aff. Ex. 3 at DAVA003708; Ex. 4.
                                             5
Purchase, a number of other entities were assigned interests in the Wachovia loan

(together with HLAM5 Pharma Investors LLC, the “New Lenders”).18

          As part of the Debt Purchase, DAVA was required to negotiate with the New

Lenders concerning the restructuring of the Wachovia loan.19 As a result of these

negotiations: (i) the Wachovia loan was restructured so that it was no longer in

default, although the principal was not reduced;20 (ii) the New Lenders were issued

warrants, effective January 17, 2013, to purchase 50% of DAVA, on a fully diluted

basis (the “Warrants”);21 and (iii) the New Lenders received a $1 million payment

up front.22

          The Trust contends that some of the Warrants were issued to DAVA’s

directors at the time and/or entities affiliated with them. On November 8, 2013, in

response to a request from Cirillo, Tepper sent Cirillo the Company’s financial

statements for 2011 and 2012, which disclosed the issuance of the Warrants but did

not disclose the details of who received them.23



18
   Id. Ex. 3 at DAVA003708; Ex. 5 at P-139; Ex. 6; Schulman Aff. Ex. 23 (Moezinia Dep.)
at 58-64.
19
     Schulman Aff. Ex. 25 (Tepper Dep.) at 80-81.
20
     Id. at 80, 84.
21
     Id. at 83; Jenkins Aff. Ex. 8.
22
     Jenkins Aff. Ex. 8.
 Transmittal Aff. of Adam K. Schulman in Supp. of Reply Br. in Supp. of Defs.’ Renewed
23

Mot. for Summ. J. (“Schulman Reply Aff.”) Exs. 3, 4 at P-00411-12 (Dkts. 142-43).
                                             6
         Sometime later in 2013, to protect certain DAVA employee-stockholders

from dilution from the Warrants, the DAVA board of directors granted them a

number of stock options (the “Stock Options”).24 Most (58,425.41) of the 77,069

Stock Options granted in 2013 went to Tepper.25

         C.     DAVA Merges with an Endo Affiliate
         In the fall of 2013, DAVA began considering various strategic options.26 This

process concluded on June 24, 2014, when DAVA’s board of directors unanimously

approved, and DAVA entered into, an Agreement and Plan of Merger between

DAVA and an Endo affiliate (the “Merger Agreement”).              Under the Merger

Agreement, DAVA’s stockholders were entitled to receive in the aggregate up to

$600 million in consideration, comprised of $575 million in cash at the closing and

contingent payments of up to $25 million.27

         Dechert LLP (“Dechert”), DAVA’s longtime legal advisor, represented

DAVA in negotiating the Merger.28 Dechert had represented DAVA in multiple

previous transactions, including the Company’s incorporation in Delaware.29




24
     Jenkins Aff. Ex. 1 at DAVA037532-33; Ex. 3 at DAVA003709-10.
25
     Id. Ex. 1 at DAVA037532-33.
26
     Jenkins Aff. Ex. 17.
27
     Am. Answer ¶ 7.
28
     Tepper Aff. ¶ 4; Moezinia Aff. ¶ 3.
29
     Tepper Aff. ¶ 4.
                                           7
Skadden, Arps, Slate, Meagher & Flom LLP (“Skadden”) was Endo’s legal counsel

in connection with the Merger.30

         Consummation of the Merger required stockholder approval. Given that

DAVA had a relatively small number of stockholders and Endo wanted to close the

Merger as quickly as possible, Dechert recommended that the Company obtain

stockholder approval via written consents (the “Written Consents”).31             DAVA

proceeded with this course of action, and Dechert was responsible for preparing

copies of the Written Consents for the stockholders to sign.32

         At the time of the Merger, DAVA had a total of 600,826.58 shares of common

stock outstanding.33 Because approval of the Merger did not require unanimous

stockholder consent, DAVA decided to seek Written Consents initially from its nine

largest stockholders, which held in the aggregate over 95% of the total shares

outstanding.34 These nine stockholders each signed Written Consents purporting to

approve the Merger and each executed the Merger Agreement, which is dated as of

June 24, 2014.35 Important to this action, as discussed further below, these Written



30
     Tepper Aff. ¶ 7; Moezinia Aff. ¶ 6.
31
     Schulman Aff. Ex. 26 (Goldberg Dep.) at 119.
32
     Id. Ex. 25 (Tepper Dep.) at 108-09; Ex. 26 (Goldberg Dep.) at 122; Ex. 27.
33
     Am. Answer ¶ 8.
34
     Tepper Aff. ¶¶ 7-8.
35
     Id.; Schulman Aff. Exs. 36-40; Jenkins Aff. Ex 25 at P-00216, P-00308-14.
                                              8
Consents did not comply with certain requirements of Delaware law at that time

because they were not properly dated.36

         D.     DAVA’s Efforts to Obtain a Written Consent from the Trust
         After June 24, 2014, the date by which the Company believed it had obtained

sufficient Written Consents for approval of the Merger, DAVA worked with Dechert

to have the remaining stockholders execute Written Consents.37 More specifically,

Dechert prepared Written Consents for the remaining stockholders to sign and sent

them to Tepper, who forwarded them to the stockholders along with copies of the

Merger Agreement.38          Ultimately, all of DAVA’s stockholders other than the

Trust—holding in the aggregate approximately 99.73% of DAVA’s outstanding

shares—signed Written Consents.39

         On June 25, 2014, Dechert advised Tepper that, to the extent DAVA was

unable to obtain Written Consents from any of the “small” stockholders, DAVA

would be required under Sections 228 and 262 of the Delaware General Corporation




36
  Tr. 32 (Sept. 7, 2017) (Dkt. 170); see also Tepper Aff. ¶¶ 7-8 (explaining that some of
the nine initial Written Consents were undated and that the others contained a typewritten
date of June 24, 2014 that someone from Dechert apparently added after they were signed
and returned to Tepper undated).
37
     Schulman Aff. Ex. 6 at DAVA00486.
38
     Tepper Aff. ¶¶ 10-12.
39
     Schulman Aff. Ex. 16.
                                            9
Law to mail a notice promptly informing them of the execution of the Merger

Agreement and their associated appraisal rights (the “Notice”).40

         On June 26, 2014, Tepper sent Cirillo a copy of the Merger Agreement and a

Written Consent for the Trust to sign and return to him.41 On July 1, 2014, having

not heard back from Cirillo, Tepper followed up with him, to which Cirillo replied

the next morning: “Hi sorry been tending to a family issue. I will go over everything

tonite when back[.] [C]an u send me info on how my 1.5pc of dava got diluted to

.27 of 1 pct[?] [T]hanks.”42 About two hours later, Tepper responded to Cirillo’s

request, providing “a chronology of the dilutive events that took place at the

company.”43

         Also on July 2, Tepper exchanged emails with Michael Rosenberg, an

associate at Dechert. In one email, Rosenberg expressed concern that sending the

Notice to Cirillo could be “putting the gun in his hands” and suggested that Tepper

call him directly to see if that could be avoided:




40
     Id. Ex. 6 at DAVA00486.
41
     Id. Ex. 29 at P-00017.
42
     Id. at P-00015-16.
43
     Id. at P-00015.
                                          10
         Lewis,

         I was thinking, and will defer to your judgment on this, that maybe it
         makes sense to place a call to Cirillo directly. I don’t know him as well
         as you, but I worry that if we send him a notice of appraisal rights etc,
         that it might be “putting the gun in his hands.” Where a simple call
         asking him to get on Board [sic] with the Merger and sign the Consent,
         may have the desired outcome. I don’t know how knowledgeable he is
         or how adverse to us he may be at this point but it’s just a thought. At
         worst a call can do no worse than sending him the notice, which we’d
         have to do anyhow without the call.

         What do you think?44

         Dechert had been working internally to draft the Notice. On July 2 as well,

Rosenberg sent an email to Richard Goldberg, the Dechert partner in charge of the

deal, enclosing a draft of the Notice for Goldberg’s review and comment. The email

stated:

         We are still in the hopes that we don’t need these, but here are drafts of
         the Form of Notice and Appraisal Rights and the Letter of Transmittal
         for you to look over. Hopefully Lewis [Tepper] resolves everything
         with Cirillo and he signs the consent.45

         On July 3, Goldberg provided his comments on the draft, raising the following

points: “This says nothing about the merger agreement terms—price, escrow 20 m

holdback. Closing conditions. Check other precedents. Do they?” 46 In response,

Rosenberg said: “Of the six precedents I looked at only one goes through in any


44
     Jenkins Aff. Ex. 31 at DAVA000931.
45
     Schulman Aff. Ex. 21 at DAVA004399.
46
     Id. at DAVA004398.
                                            11
detail the specific merger terms, the rest all just attach the Merger Agreement as an

Annex, which I think works a bit cleaner.”47 To this, Goldberg simply replied “[s]o

they don’t mention the price.”48

           On July 3, 2014, having not received a Written Consent from the Trust, Tepper

instructed Dechert to “get those notices ready to go.”49 The Notice that ultimately

was sent to Cirillo stated that the holders of a majority of DAVA’s stock had

approved the Merger by Written Consent on June 24, 2014.50 The Notice also

informed the Trust of its right to seek appraisal of its shares within twenty days and

included a Letter of Transmittal in the event it wanted to accept the Merger

consideration.51 Apparently mimicking Dechert’s precedents, the Notice failed to

include, among other things, any financial information relating to DAVA, any

description of DAVA’s business and its future prospects, and any information about

how the Merger price was determined or whether the price was fair to stockholders.52

           The three Director Defendants never discussed the contents of the Notice

among themselves.53 Moezinia and Walter entirely deferred to Tepper, as General


47
     Id.
48
     Id.
49
     Tepper Aff. ¶ 22; Schulman Aff. Ex. 13 at DAVA004367.
50
     Am. Answer ¶ 8; see also Jenkins Aff. Ex. 26 at P-00097.
51
     Jenkins Aff. Ex. 26 at P-00102-18.
52
     See Jenkins Aff. Ex. 26.
53
     Schulman Aff. Ex. 24 (Walter Dep.) at 87-88.
                                             12
Counsel, and to Dechert, as DAVA’s corporate counsel, with respect to the drafting

and mailing of the Notice.54 Tepper, in turn, took an almost entirely passive role

with the preparation of the Notice. Other than reviewing (but not commenting on)

the disclosures prepared by Dechert and asking a few administrative questions

regarding mailing, timing, and whether certain disclosures needed to be sent along

with the Notice, he played no role.55 As Tepper put it, he and his “fellow directors

relied entirely on Dechert with respect to the form and content of the Notice.”56

          On July 8, 2014, Tepper received an email from Cirillo indicating that he had

received the Notice from Dechert and suggesting that he would provide a signed

Written Consent for the Trust the following day.57 On July 10, 2014, Cirillo emailed

Tepper again, requesting that Tepper change the signatory to “Cirillo Family Trust,”

which Tepper did the same day.58 The Trust ultimately did not sign the Written

Consent or the Letter of Transmittal, 59 nor did it exercise its right to seek appraisal.




54
     Id. Ex. 23 (Moezinia Dep.) at 119; Ex. 24 (Walter Dep.) at 81.
55
     Tepper Aff. ¶¶ 20, 22.
56
     Id. ¶ 25.
57
     Id. ¶ 23; Schulman Aff. Ex. 30 at DAVA060966.
58
     Schulman Aff. Ex. 30 at DAVA060965.
59
   The Letter of Transmittal contained a provision that, with a few exceptions not relevant
to this action, required its signatories to release DAVA, its officers, and its directors “from
any and all liabilities of any kind or nature whatsoever arising at any time at or prior to the
Closing.” Jenkins Aff. Ex. 26 at P-00107.
                                              13
         The Merger closed on August 6, 2014.60 Over three years later, on September

20, 2017, after the Trust moved to amend its pleading to add a claim for failure to

pay the Merger consideration, DAVA SR LLC (the Stockholders’ Representative)

paid the Trust the Merger consideration plus interest (totaling $1,336,282.41) for the

1,626 shares it purported to hold at the time of the Merger.61

II.      PROCEDURAL HISTORY
         The Trust filed this action on September 11, 2014, asserting one claim for

breach of fiduciary duty against the Director Defendants for failing to include

adequate financial information in the Notice.62 As a remedy, the Trust sought quasi-

appraisal and damages to the extent that the court determined DAVA’s fair value

was greater than the Merger consideration.63

         On February 23, 2015, after defendants had moved to dismiss the original

complaint, the Trust filed the Amended Complaint, asserting two claims.64 Count I

seeks rescissory damages against DAVA and the Director Defendants because of

defects concerning the dating of the Written Consents. Count II asserts that the


60
     Am. Answer ¶ 7.
61
     Dkt. 171.
62
     Compl. ¶¶ 18-20 (Dkt. 1).
63
     Compl. ¶ 20.
64
  The Amended Complaint was asserted on behalf of a putative class consisting of “every
Dava stockholder except for the Director Defendants.” Am. Compl. ¶ 19. On January 11,
2016, the court denied the Trust’s motion for class certification for failure to satisfy the
requirements of Court of Chancery Rule 23. Tr. 8-9 (Jan. 11, 2016) (Dkt. 89).
                                            14
Director Defendants breached their fiduciary duty because the Notice failed to

include “any information that would enable [DAVA’s] stockholders to determine

whether to accept the Merger consideration or seek appraisal of their stock.”65

         The Director Defendants moved to dismiss Count II of the Amended

Complaint, which the court denied on July 29, 2015.66 The court explained that it

was skeptical that the Trust would be able to prove that the Director Defendants had

acted in bad faith with respect to the Notice since they likely relied on their advisors,

but that the claim was reasonably conceivable at the pleading stage because of the

complete lack of information that should have been disclosed in the Notice.67

         On August 21, 2015, defendants filed an Answer and DAVA filed a

Counterclaim, which were amended on January 19, 2016.68 The Counterclaim asks

the court to validate and declare effective certain Written Consents under 8 Del. C.

§ 205.69




65
     Am. Compl. ¶ 31.
66
     Tr. 51 (July 29, 2015) (Dkt. 46).
67
  Id. at 52-53 (“I am skeptical that the discovery will actually show [bad faith], because as
you go forward and take some discovery, you may well find that [the directors] relied on
advisors in good faith and just goofed and you can’t get to the point of showing the level
of scienter that’s necessary. But at this pleading stage, which is the most favorable one to
the plaintiff, it is at least reasonably conceivable that they could demonstrate that level of
scienter because of the utter lack of information that should have been disclosed here.”).
68
     Dkts. 47, 88.
69
     Dkt. 88.
                                             15
         On April 25, 2016, while fact discovery was still open, defendants filed a

motion for summary judgment.70 The court held this motion in abeyance pending

the completion of fact discovery.71 During the subsequent discovery, all three of the

Director Defendants and Goldberg, the Dechert partner in charge of the transaction,

were deposed.72 On December 23, 2016, after fact discovery was substantially

completed, defendants renewed their motion for summary judgment.73 On January

13, 2017, the Trust filed another motion for leave to amend its complaint to assert

four claims.74

         On September 7, 2017, the court heard argument on defendants’ motion for

summary judgment and the Trust’s motion to amend.75 At the hearing, the court

requested supplemental briefing on whether, in the absence of a viable claim for

breach of fiduciary duty, a stockholder can pursue a “quasi-appraisal” claim against




70
     Dkt. 96.
71
     Dkt. 105.
72
     Schulman Aff. Exs. 23-26.
73
     Defs.’ Mot. for Summ. J. Opening Br. (Dkt. 125).
74
     Mot. to File Second Amend. Compl. (“Mot. to Amend”) (Dkt. 130).
75
     Tr. (Sept. 7, 2017) (Dkt. 170).
                                            16
the surviving entity. That supplemental briefing prompted a further round of

submissions,76 which was completed on April 3, 2018.77

III.     ANALYSIS OF DEFENDANTS’ SUMMARY JUDGMENT MOTION
         I first address defendants’ motion for summary judgment, which seeks

dismissal with prejudice of Counts I and II of the Amended Complaint and the relief

sought in DAVA’s Counterclaim. For the reasons explained below, that motion will

be granted in its entirety.

         A.     Legal Standard
         In order to prevail on a motion for summary judgment, the moving party must

show that no material facts are in dispute and that it is entitled to judgment as a

matter of law.78         Once the moving party has satisfied its initial burden of

demonstrating the absence of a material factual dispute, “the burden shifts to the

nonmovant to present some specific, admissible evidence that there is a genuine

issue of fact for a trial.”79 Although “the facts of record, including any reasonable




76
   The additional submissions addressed the Trust’s argument that 8 Del. C. § 262(d)(2)
imposes a statutory obligation on a “constituent corporation” to disclose sufficient
information to permit stockholders to make a fully-informed decision whether to exercise
appraisal rights, and that a breach of that obligation entitles a stockholder to a quasi-
appraisal remedy against the surviving corporation. Dkt. 172 at 3-4.
77
     Dkts. 184, 186.
78
     Ct. Ch. R. 56(c).
79
  In re Transkaryotic Therapies, Inc., 954 A.2d 346, 356 (Del. Ch. 2008) (citation
omitted).
                                           17
inferences to be drawn therefrom, must be viewed in the light most favorable to the

nonmoving party,”80 the nonmoving party must affirmatively present evidence—

“not guesses, innuendo or unreasonable inferences”—demonstrating the existence

of a genuine issue of fact.81 Mere conclusory allegations are insufficient to defeat a

motion for summary judgment.82

         B.     Defendants are Entitled to Summary Judgment on Count I of the
                Amended Complaint and the Counterclaim Because Technical
                Defects Involving the Dating of Certain Written Consents will be
                Judicially Validated Under 8 Del. C. § 205
         In Count I of the Amended Complaint, the Trust seeks rescissory damages

against DAVA and the Director Defendants based on the failure of a majority of the

Written Consents to “comply with the date requirement of 8 Del. C. § 228(c).”83 At

the time of the Merger, Section 228(c) provided, in relevant part, that “[e]very

written consent shall bear the date of signature of each stockholder or member who




80
     LaPoint v. AmerisourceBergen Corp., 970 A.2d 185, 191 (Del. 2009) (citation omitted).
81
   In re W. Nat’l Corp. S’holders Litig., 2000 WL 710192, at *6 (Del. Ch. May 22, 2000)
(citation omitted).
82
  Brandywine Dev. Grp., L.L.C. v. Alpha Trust, 2003 WL 241727, at *5 (Del. Ch. Jan. 30,
2003).
83
  Am. Compl. ¶ 27. Count I originally sought rescission of the Merger, but the Trust
withdrew this request for relief. Tr. 34 (July 29, 2015).
                                             18
signs the consent.”84         The statute was amended in 2017 to eliminate this

requirement.85

         Defendants admit “that most of the Written Consents were not dated by

signatories on the dates they were signed” and that “[t]hey were either undated or

the dates were inserted later by Dechert.”86 They argue that non-compliance with

the dating requirement in the previous version of Section 228(c) was a mere technical

deficiency, emphasizing that it is undisputed that the vast majority of DAVA’s

stockholders wanted to approve the Merger. In its Counterclaim, DAVA specifically

asks the court to validate under 8 Del. C. § 205 the Written Consents of the

Company’s seven largest stockholders at the time of the Merger, who collectively

held 556,822.41 shares of DAVA common stock, or approximately 92.7% of the

outstanding shares.87

         As this court has previously explained, the requirements of Section 228 are

not to be taken lightly because the statute bestows stockholders with the power to

take swift and wide-ranging action.88              “But with great power comes great




84
     8 Del. C. § 228(c) (West 2014) (amended 2017).
85
     S. B. 69, 149th Gen. Assemb., Reg. Sess. (Del. 2017).
86
     Defs.’ Mot. for Summ. J. Reply Br. 28 (Dkt. 141); see also Tr. 34, 73-74 (Sept. 7, 2017).
87
     Countercl. ¶¶ 1, 4-9, 15 (Dkt. 88).
88
  See Espinoza v. Zuckerberg, 124 A.3d 47, 56 (Del. Ch. 2015) (quoting 8 Del C. § 228(a))
(“[A]ny action that may be taken at any annual or special meeting of stockholders may be
                                              19
responsibility.”89 “Because Section 228 permits immediate action without prior

notice to minority stockholders, the statute involves great potential for mischief and

its requirements must be strictly complied with if any semblance of corporate order

is to be maintained.”90 Thus, the Delaware Supreme Court has held that the statute

must be “given its plain meaning,” which requires adherence to the condition that

“any corporate action taken under [Section] 228 is effective only upon the delivery

of the proper number of valid and unrevoked consents to the corporation.”91 This

mandatory adherence has been extended even to the ministerial requirements of

Section 228, such as the dating of consents by each consenting stockholder when the

statute contained such a requirement.92

         Since it became effective on April 1, 2014, however, Section 205 of the

Delaware General Corporation Law has provided a mechanism for corporations to

seek relief from this court to validate defective corporate acts that would otherwise




taken by majority stockholder consent (or whatever other voting threshold applies for a
particular act) ‘without a meeting, without prior notice and without a vote.’”).
89
     Withrow v. Williams, 507 U.S. 680, 716 (1993).
90
   Carsanaro v. Bloodhound Techs., Inc., 65 A.3d 618, 641 (Del. Ch. 2013) (citation and
internal quotations omitted).
91
Allen v. Prime Comput., Inc., 540 A.2d 417, 420 (Del. 1988).
92
  See H-M Wexford LLC v. Encorp, Inc., 832 A.2d 129, 152 (Del. Ch. 2003) (refusing to
dismiss a claim that consents were invalid because they were not individually dated and
holding that “the date requirement set forth by Section 228(c) must be strictly enforced”).
                                             20
be considered incurable.93        Specifically, Section 205 authorizes the court to

“[d]etermine the validity of any corporate act or transaction,” “[v]alidate and declare

effective any defective corporate act,” and to “[d]eclare that a defective corporate

act validated by the court shall be effective as of the time of the defective corporate

act.”94     As this court has explained, the underlying purpose of the statute

“fundamentally concerns a company having taken an act with the intent and belief

that it is valid and later petitioning the Court to correct a technical defect and thereby

remedy incidental harm.”95 Here, no one has questioned the authenticity of the

signatures on the Written Consents or the intent and desire of all stockholders other

than the Trust—holding 99.7% of DAVA’s stock—to approve the Merger.

          Section 205(d) sets forth a number of factors the court may consider in

reaching its determination whether to validate the defective corporate act in

question:

          (1) Whether the defective corporate act was originally approved or
          effectuated with the belief that the approval or effectuation was in
          compliance with the provisions of this title, the certificate of
          incorporation or bylaws of the corporation;



93
  See In re Numoda Corp. S’holders Litig., 2015 WL 402265, at *7 (Del. Ch. Jan. 30,
2015) (citation omitted) (“The legislation thus empowers the Court to grant an equitable
remedy for corporate acts that once would have been void at law and unreachable by
equity.”).
94
     8 Del. C. § 205.
95
     In re Genelux Corp., 126 A.3d 644, 669 (Del. Ch. 2015).
                                            21
         (2) Whether the corporation and board of directors has treated the
         defective corporate act as a valid act or transaction and whether any
         person has acted in reliance on the public record that such defective
         corporate act was valid;

         (3) Whether any person will be or was harmed by the ratification or
         validation of the defective corporate act, excluding any harm that would
         have resulted if the defective corporate act had been valid when
         approved or effectuated;

         (4) Whether any person will be harmed by the failure to ratify or
         validate the defective corporate act; and

         (5) Any other factors or considerations the Court deems just and
         equitable.96

In my view, all five of the Section 205(d) factors weigh in favor of judicial

validation.

         First, the record demonstrates that DAVA’s board effectuated the Merger with

the belief, relying on Dechert’s advice, that the holders of more than 95% of

DAVA’s common stock—a clearly sufficient amount to approve the Merger—had

validly executed and delivered the Written Consents.97

         Second, the evidence shows that DAVA’s board and holders of 99.7% of

DAVA’s stock have always treated the Written Consents as if they were valid and




96
     8 Del. C. § 205(d).
97
     Moezinia Aff. ¶¶ 5-11; Tepper Aff. ¶¶ 6-18.
                                             22
effective.98 The Trust itself did not question the validity of the Merger until it

amended its complaint over six months after the transaction closed.

         Third, no one will, or could, be harmed by the validation of the Written

Consents given the evidence that all stockholders, other than the Trust, intended to

vote in favor of the Merger.99 The Trust argues that it would be harmed by validation

because if Count II does not survive, “then the relief under Count I may be plaintiff’s

only alternative to obtain redress for the wrongs it has suffered.” 100 This argument

ignores the portion of Section 205(d)(3) that excludes from the factors that the statute

identifies for consideration “any harm that would have resulted if the defective

corporate act had been valid when approved or effectuated.”101 Had the Written

Consents been valid, the Trust never would have been able to use an attack on their

validity to seek damages in connection with the Merger. The short answer to the

Trust’s argument is that Count II should rise and fall on its own merits.

         Fourth, DAVA and all of its former stockholders who signed the Merger

Agreement stand to be harmed if DAVA is forced to continue litigating the validity



98
     Moezinia Aff. ¶ 9; Tepper Aff. ¶ 16.
99
     Moezinia Aff. ¶¶ 10-11; Tepper Aff. ¶¶ 17-18.
100
   Pl.’s Mot. for Summ. J. Answering Br. 58 (Dkt. 137). The Trust also contends that the
record is incomplete because defendants have submitted “only” two affidavits attesting to
the facts. This argument is without merit. There is no dispute as to the underlying material
facts in this action. Additional affidavits would be duplicative and are unnecessary.
101
      8 Del. C. § 205(d)(3).
                                            23
of the Written Consents.102 The Merger closed nearly three years ago, and DAVA

has been operating as a subsidiary of Endo ever since. Thus, “the metaphorical

merger eggs have been scrambled.”103

         Fifth, validating the Written Consents is consistent with the underlying

purpose of the statute. The failure to properly date the Written Consents is the

epitome of a technical shortcoming that the Delaware General Assembly sought to

address when it promulgated Section 205.104 Indeed, as noted above, Section 228(c)

was amended in 2017 to eliminate the requirement that written consents bear the

date of signature of the consenting stockholder, which suggests that this requirement

was technical in nature and a superfluous condition to the use of written consents.

                                          *****

         For the reasons stated above, defendants’ motion for summary judgment (i)

affording DAVA the relief sought in its Counterclaim under 8 Del. C. § 205 and (ii)

dismissing Count I of the Amended Complaint with prejudice will be granted.




102
      Moezinia Aff. ¶ 11; Tepper Aff. ¶ 18.
103
      Transkaryotic Therapies, 954 A.2d at 362 (citation omitted).
104
   See Numoda, 2015 WL 402265, at *8 (citations omitted) (“[T]he General Assembly
drafted the law in hopes of creating an adaptable, practical framework for corporations and
their counsel. An important goal was to facilitate correction of mistakes made in the
context of a corporate act without disproportionately disruptive consequences. Part of this
effort was to eliminate hyper-technical distinctions and the uncertain divide between void
and voidable acts.”).
                                              24
         C.     Defendants are Entitled to Summary Judgment on Count II
                Because the Trust Cannot Establish a Non-Exculpated Claim for
                Breach of Fiduciary Duty
         In Count II of the Amended Complaint, the Trust asserts that the Director

Defendants breached their fiduciary duty in two respects:             (i) by incorrectly

informing DAVA’s stockholders that the Merger had been approved by the Written

Consents of the holders of a majority of the Company’s stock; and (ii) by failing to

include “any information that would enable those stockholders to determine whether

to accept the Merger consideration or seek appraisal of their stock.”105

         The first aspect of this claim is moot given the disposition of the

Counterclaim, as discussed above, validating the Merger as approved by holders of

a majority of the Company’s stock.

         With respect to the second aspect of Count II, the Delaware Supreme Court

has articulated the overarching standard for directors’ communications with

stockholders as follows:

         Whenever directors communicate publicly or directly with
         shareholders about the corporation’s affairs, with or without a request
         for shareholder action, directors have a fiduciary duty to shareholders
         to exercise due care, good faith and loyalty. It follows a fortiori that
         when directors communicate publicly or directly with shareholders
         about corporate matters the sine qua non of directors’ fiduciary duty to
         shareholders is honesty.106

105
      Am. Compl. ¶ 31; see also Pl.’s Mot. for Summ. J. Answering Br. 24-25.
106
    Malone v. Brincat, 722 A.2d 5, 10 (Del. 1998) (citation omitted); cf. Gilliland v.
Motorola, Inc., 859 A.2d 80, 88 (Del. Ch. 2004) (“[A] notice given pursuant to section 262
[informing stockholders of their appraisal rights] must contain, at a minimum, summary
                                            25
A disclosure-based claim for breach of fiduciary duty thus may implicate both the

duty of care and the duty of loyalty.107

       At the times relevant to this action, DAVA’s certificate of incorporation

contained a provision, authorized under 8 Del. C. § 102(b)(7), exculpating DAVA’s

directors from monetary liability resulting from a breach of fiduciary duty to the

fullest extent permissible under Delaware law.108 Thus, the Director Defendants are

exculpated for any breach of their duty of care, and the Trust’s breach of fiduciary

duty claim can survive only if a genuine issue of fact exists in support of a claim that

the Director Defendants breached their duty of loyalty.109 In that vein, the Trust

advances two arguments in support of a loyalty claim against the Director

Defendants concerning the Merger: that they (i) were self-interested and lacked

independence, and (ii) acted in bad faith. I address the arguments in that order.




financial and trading data and reference to the publicly available sources from which more
complete information is available.”).
107
    See Zirn v. VLI Corp., 621 A.2d 773, 778 (Del. 1993) (citation omitted) (“The
requirement that a director disclose to shareholders all material facts bearing upon a merger
vote arises under the duties of care and loyalty.”).
108
   See Schulman Aff. Ex. 15 ¶ 10 (“The directors of the Corporation shall be entitled to
the benefits of all limitations on the liability of directors generally that are now or hereafter
become available under the DGCL.”).
109
   See In re Walt Disney Co. Derivative Litig., 906 A.2d 27, 65 (Del. 2006) (citing 8 Del.
C. § 102(b)(7)) (“Thus, a corporation can exculpate its directors from monetary liability
for a breach of the duty of care, but not for conduct that is not in good faith.”).
                                               26
                 1.     The Director Defendants Were Not Self-Interested and Did
                        Not Lack Independence with Respect to the Merger
          The Trust contends that the Director Defendants either were self-interested or

lacked independence with respect to the Warrants issued in January 2013 and that it

was a breach of their duty of loyalty not to provide information about these conflicts

in the Notice.110

          “Classic examples of director self-interest in a business transaction involve

either a director appearing on both sides of a transaction or a director receiving a

personal benefit not received by the shareholders generally.”111 “Independence

means that a director’s decision is based on the corporate merits of the subject before

the board rather than extraneous considerations or influences.”112 To establish that

directors lack independence, a plaintiff must show “that the directors are ‘beholden’

to the [interested party] or so under [its] influence that their discretion would be

sterilized.”113

          Assuming for the sake of argument that some or all of the Director Defendants

were self-interested and/or lacked independence with respect to the issuance of the

Warrants, an issue on which I express no opinion, the Trust’s argument fails because


110
      Pl.’s Mot. for Summ. J. Answering Br. 37-39.
111
      Cede & Co. v. Technicolor, Inc. 634 A.2d 345, 362 (Del. 1993) (citation omitted).
112
   Rales v. Blasband, 634 A.2d 927, 936 (Del. 1993) (alternations omitted) (quoting
Aronson v. Lewis, 473 A.2d 805, 816 (Del. 1984)).
113
      Id. (citation omitted).
                                             27
it focuses on a transaction unrelated to the Merger. The Warrants in question were

issued in January 2013 as part of the Debt Purchase.                 The Merger was the

culmination of a review of strategic options that began in the fall of 2013 and ended

when the Merger closed in August 2014. Plaintiff concedes that the issuance of the

Warrants and the Merger were not part of a unitary transaction, and nothing in the

record suggests otherwise.114 Thus, whether any of the DAVA directors who

approved the Warrants were self-interested or lacked independence with respect to

that transaction may be relevant to an “improper dilution” claim,115 but that issue has

no bearing on the separate matter of whether the Director Defendants who approved

the Merger approximately nineteen months later were self-interested or lacked

independence with respect to the Merger.

         Putting the Warrants aside, the undisputed facts of record are that the Merger

was an arm’s-length transaction between unaffiliated parties, each represented by

separate counsel: Dechert for DAVA and Skadden for Endo.116 The Merger was



114
    See Tr. 55-56 (Sept. 7, 2017) (“Q: And there’s no indication I have seen in the record—
you can tell me differently—that this [Warrant issuance] was some preliminary step to a
unitary transaction [i.e., the Merger]. A: Right. It clearly was not.”); cf. Noddings Inv.
Grp., Inc. v. Capstar Commun’cs. Inc., 1999 WL 182568, at *6 (Del. Ch. Mar. 24, 1999)
(citation omitted) (“The [step transaction] doctrine treats the ‘steps’ in a series of formally
separate but related transactions involving the transfer of property as a single transaction,
if all the steps are substantially linked. Rather than viewing each step as an isolated
incident, the steps are viewed together as components of an overall plan.”).
115
      See infra IV.C.
116
      Tepper Aff. ¶¶ 3, 7; Moezinia Aff. ¶¶ 3, 6.
                                               28
not a self-interested transaction implicating the duty of loyalty.      The Director

Defendants did not stand on both sides of the transaction, nor did they derive any

personal benefit different from that bestowed on other stockholders. To the contrary,

they had the same financial incentive to maximize the consideration received in the

Merger because their shares of DAVA were cashed out at the same price that the

Trust and every other stockholder of the Company received. The Trust also has

presented no facts suggesting that the Director Defendants were beholden to Endo

or otherwise lacked independence with respect to the Merger.

      In sum, no genuine issue of fact exists calling into question the Director

Defendants’ alignment of interests and independence with respect to the Merger.

Thus, given the Section 102(b)(7) exculpatory provision in DAVA’s certificate of

incorporation, the only potential way for Count II to survive defendants’ motion for

summary judgment is for there to be a genuine issue of fact that the Director

Defendants acted in bad faith in connection with the preparation of the Notice. I

address this argument next.

             2.    The Director Defendants’ Actions with Respect to the
                   Contents of the Notice Do Not Amount to Bad Faith
      The Trust contends that, “[e]ven if the directors were neither interested in nor

lacked independence in connection with the Notice, their actions were in bad faith,

and thus they cannot be exculpated for their breaches under a Section 102(b)(7)



                                         29
provision.”117 More specifically, the Trust argues that the Director Defendants

engaged in bad faith conduct by intentionally failing to disclose, or recklessly not

disclosing, material information about the Company in the Notice.118

         “A showing of bad faith requires an ‘extreme set of facts to establish that

disinterested directors were intentionally disregarding their duties or that the

decision . . . [was] so far beyond the bounds of reasonable judgment that it seems

essentially inexplicable on any other ground other than bad faith.’”119                 The

undisputed factual record shows that this is not one of those “extreme” cases.

         As the court expressed at an earlier hearing, the Notice was totally bereft of

information required under Delaware law to permit a stockholder to decide whether

to seek appraisal in lieu of accepting the Merger consideration.120 The relevant

inquiry here, though, is not whether the Notice was legally deficient (it clearly


117
      Pl.’s Mot. for Summ. J. Answering Br. 39.
118
   Id. at 39-40 (citing Johnson v. Shapiro, 2002 WL 31438477, at *8 (Del. Ch. Oct. 18,
2002)).
119
   Nguyen v. Barrett, 2016 WL 5404095, at *3 (Del. Ch. Sept. 28, 2016) (citing In re
Chelsea Therapeutics Int’l Ltd. S’holders Litig., 2016 WL 3044721, at *7 (Del. Ch. May
20, 2016)).
120
    See Tr. 52 (July 29, 2015) (“I read the notice that was provided to the stockholder in
this case, and there is, if not zero, as close to zero as you could get by way of information
that would be relevant to allow somebody to make a determination as to whether or not to
seek appraisal. For example, you will not find in the notice a financial analysis supporting
the basis for the merger price. You won’t find any projections. You won’t find any
discussion of the prospects of the business. You won’t find any elaboration upon the
process by which the board reached the conclusion that it did that this was an appropriate
price in recommending that the merger occur.”).
                                             30
was),121 but whether the Director Defendants acted in bad faith with respect to the

preparation of the Notice and the disclosures it contained. Because the unrebutted

record shows that the Director Defendants reasonably relied upon DAVA’s longtime

outside corporate counsel to prepare the Notice, their actions do not rise to the

threshold required for bad faith as a matter of law.

       Justifiable reliance on outside counsel evinces good faith, not an improper

dereliction of duty.122 Indeed, reliance by corporate directors on outside experts for

specialized, technical, or esoteric matters should be encouraged and not


121
    See Skeen v. Jo-Ann Stores, Inc., 750 A.2d 1170, 1174 (Del. 2000) (“[A] stockholder
deciding whether to seek appraisal should be given financial information about the
company that will be material to that decision.”); Gilliland, 859 A.2d at 88-89 (“[M]inimal
disclosure . . .—a brief summary of the financial numbers and a description of where the
more exhaustive disclosures would be located—would have sufficed. [Defendant],
however, did not even provide this minimal disclosure and, therefore, did not satisfy its
disclosure duty.”); Berger v. Pubco Corp., 2008 WL 2224107, at *3 (Del. Ch. May 30,
2008) (“Clearly, some financial data about the company is materially relevant to the
decision of whether or not to seek appraisal, but such disclosure is ultimately asymptotic;
it eventually becomes an exercise in diminishing returns.”), rev’d on other grounds, 976
A.2d 132 (Del. 2009); Nagy v. Bistricer, 770 A.2d 43, 51 (Del. Ch. 2000) (finding that the
directors breached their duty of disclosure where a post-transaction information statement
contained no information regarding (i) the value of the constituent corporations, (ii) the
reasons why the board supported the transaction, (iii) the directors’ decision-making
process in supporting the transaction, or (iv) the directors’ interest in the acquirer); Turner
v. Bernstein, 776 A.2d 530, 535 (Del. Ch. 2000) (finding that the directors breached their
duty of disclosure where the stockholders “did not even receive the company’s most recent
financial results for the periods proximate to the vote,” “any projections of future company
performance,” or “any explanation of why the [] board believed that the merger
consideration was more worthwhile to the stockholders than the returns that could be
expected if the company were to pursue its existing business plan”).
122
    See Cinerama, Inc. v. Technicolor, Inc., 663 A.2d 1134, 1142 (Del. Ch. 1994) (Allen,
C.) (“I find the Technicolor board’s reliance upon experienced counsel to evidence good
faith and the overall fairness of the process.”).
                                              31
condemned.123 In that vein, Delaware law statutorily encourages directors to rely on

experts, including legal counsel, to inform themselves and properly discharge their

fiduciary duties.124

         Moezinia is not a lawyer.125 Although Tepper and Walter both were trained

as lawyers, neither has expertise in Delaware mergers and acquisitions law.126

Dechert had served as DAVA’s primary outside counsel for corporate transactional

matters since DAVA was founded as a Delaware corporation in 2004.127 Based on

their prior dealings with Dechert and its professional reputation, it was reasonable

for the Director Defendants to believe that the law firm was competent to provide




123
   See Leo E. Strine, Jr., Documenting the Deal: How Quality Control and Candor Can
Improve Boardroom Decision-Making and Reduce the Litigation Target Zone, 70 BUS.
LAW. 679, 680 (2015) (noting that “fundamental principles of corporate law . . . entitle
[impartial] fiduciaries to rely upon the advice of impartial experts as a defense.”); id. at
683 (citing 8 Del. C. § 141(e)) (“In the ordinary course of business, the non-management
directors rely principally upon management for advice, information, and specialized
expertise. Under the DGCL, they are entitled to rely upon this input as a defense if they
face a lawsuit. When the directors’ normal source of advice has become conflicted, the
directors must scramble to seek substitute independent advice.”)
124
      See infra III.C.3 (discussing Section 141(e)).
125
      Moezinia Aff. ¶ 3.
126
   See Tepper Aff. ¶ 6 (“Although I am a lawyer, I am not an expert on Delaware law,
including without limitation Delaware corporate law relating to mergers, appraisal rights,
and/or any related disclosures to stockholders that may be required by statute or case
law.”); Schulman Aff. Ex. 24 (Walter Dep.) at 84 (“Q: Focusing on your knowledge at the
time—and this will be 2014—did you know what needed to be sent to stockholders in
connection with the merger under Delaware law? A: No.”).
127
      Tepper Aff. ¶ 4.
                                               32
legal advice in connection with the Merger.128 More specifically, it was reasonable

for them to rely on Dechert—as they testified they did—to ensure compliance with

the legal requirements for obtaining stockholder approval by written consent,

including the provision of a notice of appraisal rights to any non-consenting

stockholder, in accordance with the recommendation Dechert made to pursue this

course for obtaining stockholder approval of the Merger.129



128
    See id. (“Dechert represented DAVA in connection with its formation as a Delaware
corporation in 2004 and in numerous other transactional matters during the 10 years of
DAVA’s existence prior to the Merger. On each occasion, I had determined that Dechert
provided DAVA with competent and sound legal representation. I also knew, based on
DAVA’s prior experience with Dechert, that Dechert was a prominent international law
firm, consistently highly rated by leading legal directories, with specific expertise in
mergers and acquisitions.”); Moezinia Aff. ¶ 3 (“Dechert had been DAVA’s corporate
counsel since the Company’s inception in 2004. It held itself out as a prominent
international law firm. I was informed that Dechert was consistently highly rated, with
specific expertise in mergers and acquisitions.”).
129
    See Tepper Aff. ¶ 6 (“I worked with Dechert in obtaining the signatures on the Written
Consents, but I relied entirely on Dechert to draft the Written Consents and assure that they
complied with Delaware law”); id. ¶ 22 (“Other than the few questions I asked regarding
mailing, timing and whether the Disclosure Schedules needed to be sent along with the
Notice, neither I, nor to the best of my knowledge any of the other Board members, raised
any questions, offered any comments or sought any changes in the Notice and
accompanying materials prepared by Dechert.”); Moezinia Aff. ¶ 5 (“I and my fellow
Board members relied in good faith on Dechert to prepare the Written Consents in
conformity with applicable law and ensure the propriety of the manner in which the
signatories executed and dated the Written Consents.”); id. ¶ 12 (“As was the case with the
Written Consents, in connection with the Disclosures that accompanied the notice of
appraisal rights that was sent to Plaintiff,[] the Board relied entirely, and in good faith, on
Dechert for advice regarding the form and content of the notice and compliance with the
disclosure requirements under Delaware law.”); Schulman Aff. Ex. 24 (Walter Dep.) at 81
(“Q: Do you recall any discussions with Mr. Griffin concerning the documents required to
be signed by DAVA’s stockholders in connection with the merger with Endo? A: No. We
let the lawyers and Dec[h]ert figure out all the appropriate documentation.”); id. at 83 (“Q:
We’ll represent to you that this is the stockholder notice received by Mr. Cirillo in
                                              33
         The Trust criticizes Walter and Moezinia for relying on Tepper to handle the

Notice properly, and it takes issue with Tepper deferring almost entirely to Dechert

with respect to the dissemination and content of the Notice. To the limited extent

that Tepper was involved, the Trust faults him because “Tepper and Dechert

discussed that they did not want to send the Cirillo Trust a notice of appraisal rights

because, by doing so, they would be ‘putting the gun in his hands.’” 130

         To my mind, it is logical that Walter and Moezinia would look to Tepper as

the Company’s General Counsel to oversee the legalities of providing notice of a

transaction to stockholders. It also makes eminent sense that Tepper would assign

responsibility for ensuring that the Notice complied with the requirements of

Delaware law to the counsel specifically retained to advise the Company on the

Merger.

         As for the “gun in his hands” email, Rosenberg, not Tepper, made this

comment. The plain language of Rosenberg’s message, although inflammatory,

indicates that the email was intended as a suggestion that a phone call could facilitate

the Trust’s approval of the Merger and avoid the need to send the Notice. Nothing

in that email suggests that Dechert did not know how to prepare a legally compliant



connection with the merger between Endo and DAVA. Did you play any role in drafting,
editing, reviewing this document? A: You mean other than hiring the lawyers to do it—
no.”).
130
      Pl.’s Mot. for Summ. J. Answering Br. 43.
                                             34
notice, that Tepper should have questioned Dechert’s competence on that matter, or

that DAVA would not provide the Trust with the Notice when required to do so.

Indeed, the record bears this out—within twenty-four hours of receiving

Rosenberg’s email, Tepper instructed him to get the Notice “ready to go.”131

         The Trust also contends that the Director Defendants acted in bad faith in a

number of contexts apart from the Notice. For example, the Trust argues that (i)

Walter acted in bad faith because he allowed his fellow Guggenheim executive

Griffin to “act as his proxy” at board meetings, and he failed to read a pleading filed

on his behalf in this action, (ii) Moezinia acted in bad faith because he ducked

questions at his deposition and repeated a “rehearsed response,” and (iii) Tepper

acted in bad faith because he tried to get the Trust to sign the Written Consent, which

would cause it to waive its appraisal rights.132 These arguments miss the mark. The

issue here is whether the Director Defendants acted in bad faith with respect to the

failure to include material information in the Notice. These allegations have nothing

to do with the content of the Notice and thus are legally irrelevant to the basis for

asserting a breach of fiduciary duty claim under Count II.133


131
   See Jenkins Aff. Ex. 31 at DAVA000931 (Rosenberg’s “guns in his hands” email to
Tepper at 3:08 p.m. on July 2, 2014); Schulman Aff. Ex. 13 at DAVA004367 (Tepper’s
“ready to go” email to Rosenberg at 12:15 p.m. on July 3, 2014).
132
      Pl.’s Mot. for Summ. J. Answering Br. 40-44.
133
   The Trust does not allege, nor does it provide any evidence to support, that the Board
discussed the Notice at the meetings that Walter did not attend.
                                            35
         In sum, the record reflects that the Director Defendants reasonably relied on

DAVA’s corporate counsel to prepare the Notice in accordance with the

requirements of Delaware law. Nothing in the record suggests that the Director

Defendants knew or should have known that Dechert was not competent to prepare

the Notice or that its legal advice concerning the contents of the Notice would end

up being so erroneous.134 As such, it cannot be said as a matter of law that the

Director Defendants intentionally disregarded their duties with respect to the

Notice’s failure to disclose material information, or that their reliance on Dechert to

prepare the Notice was inexplicable on any other ground other than bad faith.

Accordingly, the Director Defendants are entitled to entry of judgment dismissing

Count II with prejudice.

                3.    Section 141(e) Shields the Director Defendants
         Invoking Section 141(e) of the Delaware General Corporation Law, the

Director Defendants argue that Count II should be dismissed for the “independent

reason” that they relied in good faith on counsel in connection with “the drafting and

dissemination of the Notice.”135 Although the relevant analysis under Section 141(e)

is nearly identical to the fiduciary duty one above, i.e., whether the Defendant




134
   Even the Trust conceded that “you would have assumed Dechert should have sufficient
experience to” prepare the Notice. Tr. 63 (Sept. 7, 2017).
135
      Defs.’ Mot. for Summ. J. Opening Br. 41.
                                            36
Directors acted in good faith by relying on Dechert to prepare the Notice, Section

141(e) provides a distinct statutory ground for dismissal of Count II.136

         Section 141(e) states, in relevant part, that:

         A member of the board of directors . . . shall, in the performance of
         such member’s duties, be fully protected in relying in good faith upon
         . . . such information, opinions, reports or statements presented to the
         corporation by any . . . person as to matters the member reasonably
         believes are within such . . . person’s professional or expert competence
         and who has been selected with reasonable care by or on behalf of the
         corporation.137

         Legal advisors qualify as experts under Section 141(e),138 and the statute

provides a complete safe harbor against “personal liability of a director for losses

arising from ‘illegal’ transactions if a director were financially disinterested, acted

in good faith, and relied on advice of counsel reasonably selected in authorizing a

transaction.”139 For the reasons explained above, each of these elements is satisfied

here: the Director Defendants’ interests in the Merger were aligned with DAVA’s


136
   See Cinerama, 663 A.2d at 1142 (citing 8 Del. C. § 141(e)) (“Indeed, it is arguable that
the board’s good faith reliance on this legal testimony may provide an independent basis
for finding the directors not liable for approving the sale.”).
137
      8 Del. C. § 141(e).
138
      Cinerama, 663 A.2d at 1142.
139
    Gagliardi v. TriFoods, Int’l, Inc., 683 A.2d 1049, 1051 n.2 (Del. Ch. 1996) (Allen, C.)
(citing 8 Del. C. § 141(e)). See In re Rural Metro Corp., 88 A.3d 54, 87 (Del. Ch. 2014)
(citing 8 Del. C. § 141(e) and emphasis added) (“There are sound reasons why the General
Assembly could have decided rationally to authorize exculpation for independent,
disinterested directors who act in good faith, but not to extend exculpation to the highly
compensated advisors on whom the directors are entitled (and encouraged) to rely.”),
appeal dismissed, 105 A.3d 990 (Del. 2014) (TABLE).
                                             37
other stockholders, there was no question as to their independence, and they acted

in good faith with respect to the preparation of the Notice by reasonably relying on

DAVA’s long-time corporate counsel to prepare the Notice.140

         The Trust makes three arguments as to why Section 141(e) should not shield

the Director Defendants in this case, none of which is availing. First, the Trust

argues that reliance on counsel is an affirmative defense on which the Director

Defendants have the burden of proof, which has not been met. The parties dispute

who has the burden of proof on this issue, but even assuming the Director Defendants

bear the burden, it has been met. It is unrebutted, for the reasons already discussed,

that each of the Director Defendants’ reliance on Dechert reached a level of

essentially complete dependence with respect to the legal aspects of the Merger,

including the contents of the Notice. The undisputed facts also show that the

Director Defendants selected Dechert, DAVA’s long-standing corporate counsel,

with reasonable care to guide the Company through the Merger, and that the Director

Defendants relied in good faith on Dechert’s advice with respect to subject matters

they believed fell within Dechert’s professional judgment.141

         Second, the Trust argues that the Director Defendants breached their duty of

loyalty, so advice of counsel is not a complete defense but only one factor to be


140
      See supra III.C.1-2.
141
      Schulman Aff. Ex. 25 (Tepper Dep.) at 102-03; Tepper Aff. ¶ 4.
                                             38
considered by the court.142 As previously explained, however, given the factual

record before the court, the Director Defendants did not breach their duty of loyalty

as a matter of law, so their good-faith reliance on Dechert insulates them from

monetary liability.

         Third, the Trust contends that the Director Defendants did not properly rely

on counsel in this case because “there was no actual ‘advice’ from Dechert to anyone

at Dava in connection with the contents of the Notice.”143 This argument is puzzling,

to say the least, and unsupported by the factual record. Unrebutted evidence

demonstrates that the Director Defendants relied on Dechert to prepare the Notice,

and the Trust has cited no authority that supports the bizarre proposition that relying

on outside counsel to prepare the required documentation for a merger does not

constitute relying on legal advice.

                                         *****

         For all of the reasons stated above, defendants’ motion for summary judgment

is granted in its entirety. I now turn to the Trust’s motion to amend.




142
   Pl.’s Mot. for Summ. J. Answering Br. 48-49 (citing Valeant Pharms. Int’l v. Jerney,
921 A.2d 732, 751 (Del. Ch. 2007)).
143
      Pl.’s Mot. for Summ. J. Answering Br. 50.
                                             39
IV.      ANALYSIS OF THE TRUST’S MOTION TO AMEND
         In its motion to amend, the Trust seeks to expand the scope of one of its claims

in the Amended Complaint (Count II) and to add two new claims. 144 For reasons I

will explain, the motion to amend is granted in part and denied in part. Specifically,

the Trust’s request to amend as to proposed Counts I, II, and IV is denied, and its

request to amend as to proposed Count III is granted in a limited respect.

         A.     Legal Standard
         Under Court of Chancery Rule 15(a), leave to amend a complaint “shall be

freely given when justice so requires.” It is appropriate for courts to deny leave to

amend where “there is evidence of bad faith, undue delay, dilatory motive, undue

prejudice or futility of amendment.”145 “An amendment is futile if it would not

survive a motion to dismiss under Court of Chancery Rule 12(b)(6).”146

         The standards governing a motion to dismiss for failure to state a claim for

relief are well settled:

         (i) all well-pleaded factual allegations are accepted as true; (ii) even
         vague allegations are “well-pleaded” if they give the opposing party
         notice of the claim; (iii) the Court must draw all reasonable inferences
         in favor of the non-moving party; and ([iv]) dismissal is inappropriate




144
      See Mot. to Amend Ex. A (Dkt. 130).
145
   U.S. Bank Nat. Ass’n v. U.S. Timberlands Klamath Falls, L.L.C., 2005 WL 2093694, at
*1 (Del. Ch. Mar. 30, 2005) (citation omitted).
146
      Cartanza v. LeBeau, 2006 WL 903541, at *2 (Del. Ch. Apr. 3, 2006).
                                            40
          unless the “plaintiff would not be entitled to recover under any
          reasonably conceivable set of circumstances susceptible of proof.”147

The standards are minimal, but the court “will not credit conclusory allegations or

draw unreasonable inferences in favor of the Plaintiffs.”148

          B.    The Motion to Amend as to Proposed Count I is Denied as Futile
          Count I of the proposed Second Amended Complaint is substantively identical

to Count I of the Amended Complaint.149 They both seek rescissory damages based

on defects in the dating of certain Written Consents. Because the court has granted

summary judgment in favor of defendants on this claim, 150 amendment would be

futile.

          C.    The Motion to Amend as to Proposed Count II is Denied as Futile
          Count II of the proposed Second Amended Complaint seeks to expand the

scope of the fiduciary duty claim asserted against the Director Defendants in Count

II of the Amended Complaint in two respects. First, it seeks to add a claim for

improper dilution arising out of (i) the issuance of the Warrants at below fair market

value in early 2013 in a transaction where a majority of the directors allegedly were




147
      Savor, Inc. v. FMR Corp., 812 A.2d 894, 896-97 (Del. 2002) (citations omitted).
148
   In re BJ’s Wholesale Club, Inc. S’holders Litig., 2013 WL 396202, at *5 (Del. Ch. Jan.
31, 2013) (citation omitted).
149
   The only substantive difference between the two claims is that Count I of the proposed
Second Amended Complaint formally drops the Trust’s request for rescission.
150
      See supra II.B.
                                             41
interested or lacked independence, and (ii) the grant of the Stock Options to DAVA

employees later in 2013 at prices below fair market value (the “Dilution Claim”).151

Second, it seeks to expand its claims relating to the Merger in order to allege that the

Notice improperly failed to disclose information relating to the issuance of the

Warrants and the Stock Options.

         The Director Defendants argue that it would be futile to grant leave to add the

Dilution Claim because, among other reasons, it is a derivative claim that was

extinguished by the Merger. I agree.

         In Tooley v. Donaldson, Lufkin & Jenrette, Inc., our Supreme Court held that

determining whether a given claim is direct or derivative should be based solely on

the answer to two questions: “(1) who suffered the alleged harm . . . and (2) who

would receive the benefit of any recovery or other remedy”?152 Dilution claims are

typically viewed as derivative under Delaware law.153 That is because the alleged




151
   Mot. to Amend. Ex. A ¶ 65. In connection with these new allegations, the Trust also
seeks to add three former directors of DAVA who were on its board when these
transactions were approved: John Klein, John Griffin, and Enrique Lerner. Id.
152
      845 A.2d 1031, 1033 (Del. 2004).
153
   See, e.g., El Paso Pipeline GP Co., L.L.C. v. Brinkerhoff, 152 A.3d 1248, 1251 (Del.
2016) (noting that “the traditional rule [is] that dilution claims are classically derivative”);
Feldman v. Cutaia, 956 A.2d 644, 655 (Del. Ch. 2007) (“A claim for wrongful equity
dilution is premised on the notion that the corporation, by issuing additional equity for
insufficient consideration, made the complaining stockholder’s stake less valuable. Equity
dilution claims are typically viewed as derivative under Delaware law”), aff’d, 951 A.2d
727 (Del. 2008).
                                              42
injury “falls upon all shareholders equally and falls only upon the individual

shareholder in relation to his proportionate share of stock as a result of the direct

injury being done to the corporation.”154

         The Trust argues that its proposed Dilution Claim is not futile on the theory

that it falls within the transactional paradigm recognized in Gentile v. Rossette.155

There, our Supreme Court held that a claim for improper dilution could be both direct

and derivative when:

         (1) a stockholder having majority or effective control causes the
         corporation to issue “excessive” shares of its stock in exchange for
         assets of the controlling stockholder that have a lesser value; and (2)
         the exchange causes an increase in the percentage of the outstanding
         shares owned by the controlling stockholder, and a corresponding
         decrease in the share percentage owned by the public (minority)
         shareholders.156

         As the above quotation makes clear, the Gentile paradigm only applies when

a stockholder already possessing majority or effective control causes the corporation

to issue more shares to it for inadequate consideration.157 That paradigm does not



154
      In re Berkshire Realty Co., Inc., 2002 WL 31888345, at *4 (Del. Ch. Dec. 18, 2002).
155
      906 A.2d 91 (Del. 2006).
156
   Id. at 100 (citation omitted and emphasis added). The viability of this doctrine has been
called into doubt. As Chief Justice Strine commented in his concurrence in El Paso
Pipeline, “Gentile cannot be reconciled with the strong weight of our precedent” that “a
claim that an entity has issued equity in exchange for inadequate consideration—a so-
called dilution claim—is a quintessential example of a derivative claim.” 152 A.3d at
1265-66 (citation omitted).
157
   See El Paso Pipeline, 152 A.3d at 1265-66 (Strine, C.J., concurring) (citation omitted
and emphasis in original) (“Gentile purported to recognize a direct dilution claim when
                                             43
apply here because, as the Trust concedes, there was no controller (or control group)

in place at DAVA before the alleged improper dilution.158

         A merger generally extinguishes a plaintiff’s standing to maintain a derivative

suit,159 “since a derivative claim is a property right owned by the nominal corporate

defendant [that] flows to the acquiring corporation by operation of a merger.”160

Delaware law recognizes two circumstances where a merger would not extinguish a

stockholder’s standing to maintain a derivative claim,161 but neither is present here,

as the Trust concedes.162 Thus, because the proposed Dilution Claim is derivative




additional equity was issued to a company’s CEO who was already the controlling
stockholder. The reasoning was that this diminution in the voting power of minority
stockholders somehow gave rise to a direct injury even though they were already
stockholders in a controlled company.”); Carr v. New Enter. Assocs., Inc.. 2018 WL
1472336, at *9 (Del. Ch. Mar. 26, 2018) (rejecting plaintiff’s “invocation of Gentile to
characterize as direct his claims . . . because the Complaint is devoid of any well-pled facts
supporting the assertion that there was a controlling stockholder at the time of [the]
transaction”); Feldman, 956 A.2d at 657 (citations omitted) (“Gentile and Gatz are
predicated on the idea that transactions of this type result in an improper transfer of both
economic value and voting power from the minority to the controlling stockholder. Thus,
it is clear from those decisions that the Delaware Supreme Court intended to confine the
scope of its rulings to only those situations where a controlling stockholder exists.”).
158
   Tr. 103-04 (Sept. 7, 2017); see also Mot. to Amend. Ex. A ¶ 19 (emphasis added)
(“Thus, the new Lenders were granted control of DAVA as a result of the Dilution.”).
159
      Lewis v. Anderson, 477 A.2d 1040, 1049 (Del. 1984).
160
      Feldman, 951 A.2d at 731 (citing Lewis, 477 A.2d at 1044).
161
    See Lewis, 477 A.2d at 1046 n.10 (citation omitted) (“The two recognized exceptions
to the rule are: (1) where the merger itself is the subject of a claim of fraud; and (2) where
the merger is in reality a reorganization which does not affect plaintiff’s ownership of the
business enterprise.”).
162
      Tr. 107-08 (Sept. 7, 2017).
                                             44
and the Trust’s standing to assert such a claim was extinguished by the Merger, it

would be futile to grant leave to amend Count II to add the proposed Dilution Claim.

         It likewise would be futile to grant leave to amend Count II to add allegations

that the Notice improperly failed to disclose information relating to the issuance of

the Warrants and the Stock Options for essentially two independent reasons. First,

the gravamen of Count II of the Amended Complaint is that the Director Defendants

breached their fiduciary duty as directors by failing to disclose material information.

As explained above, the Director Defendants are entitled to summary judgment on

this claim because (i) they are exculpated from monetary liability for breaches of the

duty of care, (ii) their actions with respect to the contents of the Notice did not

amount to bad faith because they reasonably relied on their outside corporate counsel

(Dechert) to prepare the Notice in accordance with the requirements of Delaware

law, and (iii) they are shielded from liability under Section 141(e) based on their

reasonable reliance on Dechert.163 These same reasons would apply with equal force

to Count II if it were amended to include allegations about another category of

information that allegedly was not disclosed in the Notice, i.e., information about

the issuance of the Warrants and Stock Options. Accordingly, it would be futile to

amend Count II to add these allegations.




163
      See supra III.C.
                                           45
         Second, the omission of information concerning the issuance of the Warrants

and Stock Options would not be material to a DAVA stockholder’s decision whether

to approve the Merger or seek appraisal. “Corporate fiduciaries can breach their

duty of disclosure under Delaware law . . . by making a materially false statement,

by omitting a material fact, or by making a partial disclosure that is materially

misleading.”164 “An omitted fact is material if there is a substantial likelihood that a

reasonable shareholder would consider it important in deciding how to vote.”165 As

previously explained, the issuance of the Warrants and Stock Options were separate

transactions that were unrelated to the Merger.166 Thus, information about those

issuances might be relevant to deciding whether to assert a claim for improper

dilution, but logically would have no impact on a stockholder’s decision regarding

whether to accept the Merger consideration or seek appraisal.167 For this reason as

well, it would be futile to amend Count II to add allegations concerning the failure



164
  Pfeffer v. Redstone, 965 A.2d 676, 684 (Del. 2009) (citation and internal quotations
omitted).
  Arnold v. Soc’y for Sav. Bancorp, Inc., 650 A.2d 1270, 1277 (Del. 1994) (citation
165

omitted).
166
      See supra III.C.1.
167
   See In re Walt Disney Co. Derivative Litig., 731 A.2d 342, 376 (Del. Ch. 1998) (citation
omitted and emphasis in original) (“[T]he relevant inquiry is whether shareholders are
misled as to the corporation’s significant prospects (i.e., material facts), and it is not a
question of whether or not there was an ambiguity or misstatement that might lead
shareholders to an incorrect conclusion about an insignificant or irrelevant fact which has
no bearing on any other material facts.”).
                                            46
to disclose in the Notice information about the issuance of the Warrants and Stock

Options.168




168
    The Trust contends that, through the operation of 8 Del. C. § 262(d)(2), the corporation
surviving the merger, in addition to DAVA’s board of directors, owes a duty to disclose all
material information to its stockholders so that they can make an informed decision
whether to seek appraisal. See Dkt. 172, 184. According to the Trust, “[t]here is no logical,
legal or equitable basis for finding that a ‘sufficient’ notice provided by a corporation
through action of its directors must include financial, trading and pricing information, but
that the corporation’s obligation to provide notice under Section 262(d)(2) does not require
this ‘material’ information.” Dkt. 184 at 5 (emphasis in original). Thus, according to the
Trust, a quasi-appraisal remedy can be sought against DAVA Pharmaceuticals LLC, the
entity into which DAVA was converted post-Merger, because DAVA purportedly
breached its statutory notice obligations under Section 262(d)(2). Id. at 14-16. Defendants
argue in response that (i) the plain terms of Section 262(d)(2) do not impose such an
obligation, and (ii) the disclosure requirements imposed on corporate fiduciaries under the
common law are distinct from and independent of the more limited statutory requirements
of disclosure that Section 262(d) imposes on the corporation (i.e., to inform stockholders
of a merger’s approval and of their appraisal rights and to attach a copy of Section 262).
It appears to the court that defendants have the better argument given the “fundamental
principle of Delaware law [of] . . . apply[ing] a statute in accordance with its plain
meaning,” Hollinger Inc. v. Hollinger Int’l, Inc., 858 A.2d 342, 376 (Del. Ch. 2004) (Strine,
V.C.), interlocutory appeal denied, 871 A.2d 1128 (Del. 2004) (TABLE), and precedent
drawing a distinction between disclosure required under the Delaware General Corporation
Law and the common law. See Berger, 976 A.2d at 145 (acknowledging a distinction
between a common law “breach of the duty of disclosure” and a “technical and non-
prejudicial violation” of the Delaware General Corporation Law); Gilliland, 859 A.2d at
86 (noting that disclosure obligations are “two-fold” consisting of “a statutory duty to
apprise the stockholders of their right to an appraisal, the effective date of the merger, and
to provide a copy of Section 262” and “a common law fiduciary duty” to provide
information material to the decision of whether to seek appraisal); Nebel v. Sw. Bancorp,
Inc., 1995 WL 405750, at *5-6 (Del. Ch. July 5, 1995) (viewing failure to comply with
Section 262 as a per se violation of the duty of disclosure and separately analyzing the
materiality of different omissions for common law disclosure claims). Because the Trust
has not attempted to assert a claim against the successor entity under Section 262, however,
the court expresses no definitive conclusion on this issue, which appears to be one of first
impression.
                                             47
         D.    The Motion to Amend as to Proposed Count III is Granted in Part
               Because Amendment is not Necessarily Futile
         Count III of the proposed Second Amended Complaint asserts a claim for

breach of fiduciary duty against Moezinia and Tepper in their capacity as officers of

DAVA for “sending or allowing the Notice to be sent to the Cirillo Trust.”169 In

support of its request for leave to add this claim, the Trust points out, correctly in

my view, that (i) officers owe the same fiduciary duties to the corporation and its

stockholders as directors;170 (ii) the Section 102(b)(7) provision in DAVA’s

certificate of incorporation cannot exculpate officers from breaches of their duty of

care and would not protect Moezinia and Tepper (notwithstanding their status as

directors) from claims for breach of the duty of care while acting in their capacity as

officers;171 and (iii) Moezinia and Tepper would not be shielded from liability under

Section 141(e) for actions they took as officers because the plain terms of that statute

only shield directors, and not officers, from liability when they rely in good faith on




169
      Mot. to Amend Ex. A ¶ 71.
170
   See Gantler v. Stephens, 965 A.2d 695, 708-709 (Del. 2009) (citations omitted) (“In the
past, we have implied that officers of Delaware corporations, like directors, owe fiduciary
duties of care and loyalty, and that the fiduciary duties of officers are the same as those of
directors. We now explicitly so hold.”).
171
    Id. 965 at 709 n.37 (“Under 8 Del. C. § 102(b)(7), a corporation may adopt a provision
in its certificate of incorporation exculpating its directors from monetary liability for an
adjudicated breach of their duty of care. Although legislatively possible, there currently is
no statutory provision authorizing comparable exculpation of corporate officers.”).
                                             48
outside experts.172 In other words, the Trust has identified a theoretical path to

recovery through a due care claim against Moezinia and Tepper as officers where

Sections 102(b)(7) and 141(e) would not apply.173

       I am highly skeptical that the Trust ultimately could prevail on this due care

theory given the factual record developed during discovery supporting the entry of

summary judgment in the Directors Defendants’ favor on Count II because they

acted reasonably and in good faith in relying on Dechert to prepare the Notice.174

Nevertheless, the odd procedural posture before the court,175 where a motion to



172
   See 8 Del. C. § 141(e) (emphasis added) (“A member of the board of directors . . . shall,
in the performance of such member’s duties, be fully protected in relying in good faith
upon,” inter alia, the advice of experts).
173
   For the same reasons previously explained, however, any duty of loyalty claims asserted
against Moezinia and Tepper as officers would be futile. See supra III.C.1-2.
174
   See San Antonio Fire & Police Pension Fund v. Amylin Pharma., Inc., 983 A.2d 304,
318 (Del. Ch. 2009) (“The board retained highly-qualified counsel. It sought advice from
[the company’s] management and investment bankers as to the terms of the agreement. It
asked its counsel if there was anything ‘unusual or not customary’ in the terms of the Notes,
and it was told there was not. Only then did the board approve the issuance of the Notes
under the Indenture. This is not the sort of conduct generally imagined when considering
the concept of gross negligence, typically defined as a substantial deviation from the
standard of care.”).
175
    It bears mentioning that defendants appear to be responsible for this odd procedural
posture. Defendants jumped the gun in filing a motion for summary judgment in the midst
of fact discovery (which the court held in abeyance), and they apparently knew when they
renewed that motion that the Trust intended to seek leave to amend its pleading.
Defendants nevertheless insisted on moving forward with their motion rather than awaiting
the filing of an amended pleading. See Pl.’s Mot. for Summ. J. Answering Br. 3 n.5
(representing that “Plaintiff requested that [defendants await the filing of the Second
Amended Complaint before filing their renewed motion for summary judgment], but
defendants declined”).
                                             49
amend has been presented in tandem with a motion for summary judgment on

plaintiff’s prior pleading, compels me to grant the motion to amend with respect to

the proposed Count III in a limited respect for two reasons.

       First, the parallel claim against the directors (Count II of the Amended

Complaint) previously survived a motion to dismiss—the operative standard for

determining futility of an amendment—by stating a claim for breach of the duty of

loyalty with respect to the preparation of the Notice. Allegations that were sufficient

to state a claim that the Director Defendants acted in bad faith by failing to include

material information in the Notice logically also would be sufficient to state a claim

that Moezinia and Tepper were grossly negligent. Second, no briefing has been

presented squarely addressing whether Moezinia and Tepper satisfied their due care

obligations as officers with respect to the Notice. For these reasons, the motion to

amend is granted with respect to proposed Count III, but only insofar as it seeks to

assert a claim for breach of the duty of care against Moezinia and Tepper as

officers.176


176
    Defendants argue that leave to amend should be denied with respect to proposed Count
III on the ground of untimeliness. The statute of limitations for a breach of fiduciary duty
claim is three years. 10 Del. C. § 8106. The motion to amend was filed in January 2017,
within three years of the alleged breach, which occurred in July 2014. Applying the statute
of limitations by analogy, the claim should not be time-barred in my view. See Kraft v.
WisdomTree Invs., Inc., 145 A.3d 969, 975 (Del. Ch. 2016) (“Statutes of limitations
traditionally do not apply directly to actions in equity, although courts of equity may apply
them by analogy in determining whether a plaintiff should be time-barred under the
equitable doctrine of laches.”).
                                             50
      E.     The Motion to Amend as to Proposed Count IV is Denied as Moot
      Count IV of the proposed Second Amended Complaint asserts a claim against

Endo and DAVA SR LLC for failure to pay the Merger consideration. The motion

to amend is denied as moot with respect to this claim because the Merger

consideration has since been paid to the Trust.

V.    CONCLUSION
      For the reasons explained above, defendants’ motion for summary judgment

is GRANTED in its entirety, and the Trust’s motion to amend is GRANTED in part

as to proposed Count III and DENIED as to proposed Counts I, II, and IV. The

parties are directed to confer and to submit a form of implementing order within five

business days of this decision.

      IT IS SO ORDERED.




                                         51